Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Office Action is in response to Applicant’s amendment filed July 20, 2020. Claims 1-2, 4-7, 9-12, and 14-16 are pending in the application. Claims 1, 12, and 16 have been amended. Claims 1-2, 4-7, 9-12, and 14-16 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed March 25, 2020 is acknowledged.

Status of the Claims
The objection to claims 1, 12 and 16 objected to because of the following informalities:  misspelling of triazolinone in claims 9, 13, and 14 of claim 1; line 5 of claim 12 and line 5 of claim 16, is withdrawn due to Applicant’s amendment of the claims. 
The objection of claims 1-2, 4-7, 9-12, and 14-15 under 35 U.S.C. 103 as being obvious over Theodoridis et al. (US 2002/0004457) is maintained. 
The rejection of claims 1-2 and 16 under 35 U.S.C. 103 as being obvious over Thierlert et al. (AU 199852713) in view of Wiemer Thesis (Wiemer, 1963) is maintained.

Examiner Note
The examiner would like to note that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103 , absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG Industries v. Guardian Industries, 48 USPQ2d at 1351, 1355 (Fed. Cir. 1998) ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See also MPEP 2111.03.
Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive. Applicant cautions that the approach to the examination can possibly create error by examiner. Applicant indicated that it is settled law that the applicant has the right to be lexicographer of their own invention. In response to Applicant’s argument, it is settled law that the applicant has the right to be lexicographer of their own invention, however, the note was in reference to the use of the transitional phrase “consisting essentially of” and the interpretation of “consisting essentially of” for examination .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Theodoridis et al. (US 4,818,275). 
Applicant’s Invention
Applicant claims a dual modal of action herbicidal formulation for controlling weeds in crops selected from the group consisting of sugarcane, soybean, coffee, and citrus, which comprises: (a) at least one first herbicide pesticide, wherein the at least first herbicide pesticide is a triazolinone; and (b) at least one second herbicide pesticide, wherein the at least one second herbicide pesticide is a urea; wherein 
(1) the triazolinone is selected from the group consisting of sulfentrazone, carfentrazone and azafenidin and the urea is selected from the group consisting of chlorotoluron…siduron, and mixtures thereof; 
(2) the triazolinone is sulfentrazone and the urea is metobenzuron; or
(3) the triazolinone is carfentrazone and the urea is fluometuron; and
(i) the triazolinone is present in a concentrations of 35 g/L to 500g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L, and (ii) the formulation effectively controls weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia). Applicant claims the composition further comprises a mixture of dispersants selected from the group consisting of (a) polymer surfactant, (b) block copolymer EO/PO, and (c) additives to stabilize the formulation. Applicant claims a method for controlling undesirable weeds in soybean, coffee and citrus crops, wherein the method comprises applying to a plant a formulation which comprises a combination of 
(a) at least one first herbicide pesticide, wherein the at least one herbicide pesticide is a triazolinone selected from the group consisting of sulfentrazone, carfentrazone and azafenidin; and (b) at least one second herbicide pesticide wherein the at least one herbicide pesticide is a urea selected from the group consisting of tebuthiuron, diuron, chlorotoluron, dimefuron, fluometuron, isoproturon…siduron and mixtures thereof, the weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia), wherein the method comprises applying the formulation of claim 1 to a plant.
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Theodoridis teaches herbicide compounds 
    PNG
    media_image1.png
    108
    146
    media_image1.png
    Greyscale
 (Abstract). Theodoridis teaches sulfentrazone is compound 1 (col. 25, Cpd. 1). Theodoridis teaches compounds have herbicidal activity in soybean plants (col 21, lines 8-11, Table 3, compound 1). Theodoridis teaches the active herbicide compounds are used in combination with other herbicides including fluometuron (col. 24, lines 43-62). Theodoridis teaches the compounds have herbicidal activity against morning glory (Ipomea lacunosa or Ipomea hederacea) (col. 21, line 14, Table 3, compound no.1). Theodoridis teaches for herbicidal applications, the active compounds are formulated into herbicidal combinations, by admixture, in herbicidally effective amounts with adjuvants and carriers normally employed in the art for facilitating the dispersion of active ingredients. The formulations are wettable powders, water dispersible granules, emulsifiable concentrates, as solutions (col. 22, lines 32-46). Theodoridis teaches typical wetting, dispersing or emulsifying agents are used. For instance an emulsifiable concentrate may have foam suppressant (anti-foam), surfactants, and propylene glycol (antifreeze) (col. 23, lines 30-50). 
Theodoridis teaches the active herbicidal compounds are formulated and/or applied with insecticides, fungicide, nematicides, plant growth regulators (col. 24, lines 32-34). Theodoridis teaches in applying the chemical an effective amount and concentration ranges 10 g/ha to 500 g/ha, such as 100, 200, or 300 (col. 24, lines 37-42). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Theodoridis do not specifically disclose examples wherein sulfentrazone is combined with fluometuron, the triazolinone is present in a concentration of 35 g/L to 500 g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L.  
Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Theodoridis and use a composition comprising sulfentrazone and fluometuron. Theodoridis teaches herbicidal compositions comprising sulfentrazone, which is compound 1. Theodoridis teaches that sulfentrazone is combined with other herbicides including urea herbicides such as fluometuron. Theodoridis teaches that sulfentrazone is effective in controlling morning glory in soybean crops. One of ordinary skill in the art would have been motivated to formulate a composition comprising sulfentrazone and fluometuron because Theodoridis specifically teaches that fluometuron is one of the herbicides to be mixed with sulfentrazone. In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicide set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to try the combination of sulfentrazone and fluometuron as a herbicide composition, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Theodoridis and use a concentration of 35 g/L to 500 g/L for the triazolinone and the urea is present in a concentration of 17.5 g/L to 750 g/L or the concentrations recited in claims 9 or 15 as a matter of routine experimentation and optimization. Theodoridis teaches in applying the chemical an effective amount and concentration ranges 10 g/ha to 500 g/ha, such as 100, 200, or 300. One of ordinary skill in the art would have been motivated to adjust the concentration of the triazolinone herbicide to 35 g/L to 500 g/L of the triazolinone (azafenidin, carfentrazone-ethyl or sulfentrazone) and the urea (diuron) to a concentration of 17.5 g/L to 750 g/L or the concentrations recited in claims 9 and 15 to obtain the desired effect of herbicidal control. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive. Applicant argues that the citation of Theodoridis is apparently an inadvertent error since the publication number for Nevill is included. Applicant request that the examiner re-issue this action to allow the applicant to respond. In response to Applicant’s argument, the inclusion of the publication no. for Nevill was an inadvertent error. However, the correct publication number was provided to the Theodoridis reference on the Notice of Reference Cited (PTO-892) that was included in the Office Action mailed 3/20/2020, as noted below.

    PNG
    media_image2.png
    471
    813
    media_image2.png
    Greyscale

As such, Applicant had access to the correct publication number of the Theodoridis reference and time to respond. The rejection is maintained with the correction of the Patent No. in the rejection line, however, the information provided from the previous rejection remains the same. The rejection contains the same citations from Theodoridis that were submitted in the Office Action mailed 3/20/2020. No new information has been added.


Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being obvious over Thierlert et al. (AU 199852713) in view of Wiemer Thesis (Wiemer, 1963). Thierlert et al. cited by Applicant on the IDS dated 1/30/2017.


Applicant’s Invention
Applicant claims a dual modal of action herbicidal formulation for controlling weeds in crops selected from the group consisting of sugarcane, soybean, coffee, and citrus, which comprises: (a) at least one first herbicide pesticide, wherein the at least first herbicide pesticide is a triazolinone; and (b) at least one second herbicide pesticide, wherein the at least one second herbicide pesticide is a urea; wherein 
(1) the triazolinone is selected from the group consisting of sulfentrazone, carfentrazone and azafenidin and the urea is selected from the group consisting of chlorotoluron…siduron, and mixtures thereof; 
(2) the triazolinone is sulfentrazone and the urea is metobenzuron; or
(3) the triazolinone is carfentrazone and the urea is fluometuron; and
(i) the triazolinone is present in a concentrations of 35 g/L to 500g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L, and (ii) the formulation effectively controls weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia). Applicant claims the composition further comprises a mixture of dispersants selected from the group consisting of (a) polymer surfactant, (b) block copolymer EO/PO, and (c) additives to stabilize the formulation. Applicant claims a method for controlling undesirable weeds in sugarcane, wherein the method comprises applying to a plant a formulation which comprises a combination of 
(a) at least one first herbicide pesticide, wherein the at least one herbicide pesticide is a triazolinone selected from the group consisting of sulfentrazone, carfentrazone and azafenidin; and (b) at least one second herbicide pesticide wherein the at least one herbicide pesticide is a urea selected from the group consisting essentially of chlorotoluron, dimefuron fluometuron, isoproturon…siduron and mixtures thereof, the weeds selected from the group consisting of: crabgrass complex…Buttonweed and broad-leaved buttonweed (Spermacoce latifolia). 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Thierlert et al. teach the use of 4-amino-5-isopropyl-2-(tert-butyl-aminocarbonyl)-2,4-dihydro-3H-1,2,4-triazol-3-one (A) in the cultivation of sugarcane and synergistic selective herbicidal compositions based on this compound for the cultivation of sugarcane (page 1, lines 22-27). Thierlert et al. teach the compositions contain an effective amount of active compound (A) and one or more compounds of a second group of herbicides which consists of sulfentrazone and diuron (active compound Group 1) (page 1, line 30-31-page 2, lines 1-15). Thierlert et al. teach it has been found that both of the combination of active compound (A) with the active compounds of Group 1 have a particularly high herbicidal activity, while having good crop safety, and that they can be employed for the selective control of weeds in sugar cane crops (page 2, lines 29-33). Thierlert et al. teach the active compound combinations are used in connection with Acanthospermum hispidum DC., Brachiaria decumbens, Commelina benghalensis, Digitaria horizontalis, Digitaria sanguinalis, Eleusine indica, Ipomoea L. spec., Ipomoea acuminata, Portulaca oleracea L., Sida rhombifolia L., Acanthospermum australe, Amaranthus viridis L., Bidens pilosa L., Cyperus rotundus L., and Sida cordifolia L (page 3, lines 29-35-page 4, lines 1-3). Thierlert et al. teach the application is between 10 g and 10 kg/ha, in particular 100 g and 2 kg per ha (page 7, lines 3-5).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Thierlert et al. do not specifically disclose examples of compositions comprising the claimed urea herbicides of the triazolinone is present in a concentration of 35 g/L to 500 g/L and the urea is present in a concentration of 17.5 g/L to 750 g/L.  It is for this reason the Wiemer Thesis is added as a secondary reference. 
Wiemer teaches for normal post-emergence application only diuron and linuron gave effective control (page 32, paragraph 3). Wiemer teaches weed species present during the test period include Digitaria species, Eleusine indica, Bidens pilosa (page 32 paragraph 4). Wiemer teaches the application rate was 50 gallons per acre. All herbicides were applied at 5 pounds per acre of active ingredient (page 12, Herbicide Application).
Finding a Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings Thierlert et al. and the Wiemer Thesis and use compositions comprising sulfentrazone and a urea herbicide, specifically linuron, to control weeds in sugarcane crops. Thierlert et al. teach the compositions contain an effective amount of active compound (A) and one or more compounds of a second group of herbicides which consists of sulfentrazone and diuron. Thierlert et al. teach it has been found that both of the combination of active compound (A) with the active compounds of Group 1 have a particularly high herbicidal activity, while having good crop safety, and that they can be employed for the selective control of weeds in sugar cane crops. The Wiemer Thesis teaches that linuron is effective in controlling weeds in sugarcane crops. In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicide set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to try the combination of sulfentrazone and linuron as a herbicide composition to control weeds in sugarcane crops, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Thierlert et al. and the Weimer and use a concentration of 35 g/L to 500 g/L for the triazolinone and the urea is present in a concentration of 17.5 g/L to 750 g/L in the compositions as a matter of routine experimentation and optimization. Thierlert et al. teach the application is between 10 g and 10 kg/ha, in particular 100 g and 2 kg per ha. Wiemer teaches the application rate was 50 gallons per acre. All herbicides were applied at 5 pounds per acre of active ingredient.  One of ordinary skill in the art would have been motivated to adjust the  concentration of the triazolinone herbicide to 35 g/L to 500 g/L of the triazolinone (sulfentrazone) and the urea (linuron) to a concentration of 17.5 g/L to 750 g/L to obtain the desired effect of herbicidal control. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments 
Applicant's arguments filed July 20, 2020 have been fully considered but they are not persuasive. Applicant argues that Thielert does not teach or suggest the simple combination of sulfentrazone and diuron to treat sugar cane in the absence of 4-amino-5-isopropyl-2-(tert-butylaminocarbonyl)-2,4-dihydro-3H-l,2,4-triazole-3-one. In response to Applicant’s argument, Thierlert et al. teach the use of 4-amino-5-isopropyl-2-(tert-butyl-aminocarbonyl)-2,4-dihydro-3H-1,2,4-triazol-3-one (A) in the cultivation of sugarcane and synergistic selective herbicidal compositions based on this compound for the cultivation of sugarcane (page 1, lines 22-27). Thierlert et al. teach the compositions contain an effective amount of active compound (A) and one or more compounds of a second group of herbicides which consists of sulfentrazone and diuron. Claim 16 recites “a formulation which comprises a combination of:” The use of the transitional phrase “comprises” indicates that other active agents can be present in the composition. Therefore, Applicant’s claim 16 reads on compositions comprising sulfentrazone, diuron and 4-amino-5-isopropyl-2-(tert-butylaminocarbonyl)-2,4-dihydro-3H-l,2,4-triazole-3-one. 
Regarding Applicant’s argument about the ratios taught, Thierlert et al. teach the application is between 10 g and 10 kg/ha, in particular 100 g and 2 kg per ha. Wiemer teaches the application rate was 50 gallons per acre. All herbicides were applied at 5 pounds per acre of active ingredient.  One of ordinary skill in the art would have been motivated to adjust the concentration of the triazolinone herbicide to 35 g/L to 500 g/L of the triazolinone (sulfentrazone) and the urea (linuron) to a concentration of 17.5 g/L to 750 g/L to obtain the desired effect of herbicidal control. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
 	The claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699